ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court recommending that BASIL D. BECK, JR. of BRIDGETON and SOMERS POINT, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that BASIL D. BECK, JR. is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that the proctorship requirement of this Court’s Order dated February 19, 1991, be temporarily lifted, until further Order of the Court; and it is further
ORDERED that the Office of Attorney Ethics is hereby authorized to make application for the appointment of an attorney-trustee pursuant to Rule 1:20-12; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files and records of BASIL D. BECK, JR., wherever situate, pending further Order of this Court; and it is further
ORDERED that BASIL D. BECK, JR. show cause before this Court on July 9, 1991, at 11:30 a.m., at the Chambers of the Chief Justice, 257 Monmouth Road, Oakhurst, why his temporary suspension and the restraints herein should not continue pending final disposition of any ethics proceedings pending against him; and it is further
*520ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that BASIL D. BECK, JR. be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.